Exhibit 10.4

ARCA BIOPHARMA, INC.

2009 REDUCTION IN FORCE

SEVERANCE BENEFIT PLAN

Adopted May 19, 2009

 

1. INTRODUCTION.

The ARCA Biopharma, Inc. 2009 Reduction in Force Severance Benefit Plan (the
“Plan”) is established effective May 19, 2009. The purpose of the Plan is to
provide for the payment of severance benefits to certain eligible employees of
ARCA Biopharma, Inc. (the “Company”) who meet the eligibility criteria set forth
in Section 2(a) below. This Plan supersedes any severance benefit plan, policy
or practice, whether formal or informal, written or unwritten, previously
announced or maintained by the Company. This Plan document also is the Summary
Plan Description for the Plan.

 

2. ELIGIBILITY FOR BENEFITS.

(a)      General Rules. Subject to the requirements set forth in this Section,
the Company will grant severance benefits under the Plan to Eligible Employees.

  (1)      Definition of “Eligible Employee.” For purposes of this Plan, an
Eligible Employee is a full-time regular U.S. employee of the Company who is
notified by the Company on May 20, 2009 in writing that (1) his or her
employment is being terminated on May 20, 2009 by the Company without cause and
other than as a result of the employee’s death or disability (such termination,
a “Qualifying Termination”) and (2) as a result of such termination, he or she
is eligible for participation in the Plan. The determination of whether an
employee is an Eligible Employee shall be made by the Company, in its sole
discretion, and such determination shall be binding and conclusive on all
persons. For purposes of this Plan, full-time employees are those regular hire
employees who are regularly scheduled to work at least thirty-two (32) hours per
week. Neither temporary, leased or seasonal employees nor intern, agency
temporary employees, independent contractors, consultants or agents under a
written contract or purchase order, and persons so classified as such by the
Company (whether or not such classification is upheld on governmental, judicial
or other review) are eligible for severance benefits under the Plan.

  (2)      Each Eligible Employee shall receive a written Separation Agreement
stating that the Eligible Employee’s Separation Date is May 20, 2009. The
“Separation Date” is the effective date of the Eligible Employee’s termination
of employment with the Company. As further described in Section 4 below, the
Company may need to call the Eligible Employee following the Separation Date
from time to time to answer questions to assist in transitioning matters after
the Separation Date. In order to be eligible to receive any benefits under the
Plan, an Eligible Employee must satisfactorily provide transition assistance in
good faith, to the extent reasonably requested by the Company, after the
Separation Date.

 

1.



--------------------------------------------------------------------------------

  (3)      In order to be eligible to receive any benefits under the Plan, an
Eligible Employee also must execute a general waiver and release within the time
frame set forth therein and such release must become effective in accordance
with its terms. In all cases the release must become effective not later than 60
days following the Separation Date. The Company, in its discretion, may modify
the form of the required release to comply with applicable law and shall
determine the form of the required release, which may be incorporated into a
termination agreement or other agreement with the Eligible Employee.

(b)      Exceptions to Benefit Entitlement. An employee, including an employee
who otherwise is an Eligible Employee, will not receive benefits under the Plan
(or will receive reduced benefits under the Plan) in any of the following
circumstances, as determined by the Company in its sole discretion:

  (1)      The Company terminates the employee’s employment prior to or after
the Separation Date, or for a reason other than those reasons underlying a
Qualifying Termination.

  (2)      The employee is covered by any other severance or separation pay
plan, policy or practice of the Company or has executed an individually
negotiated employment or separation contract or agreement with the Company
relating to severance benefits that is in effect on his or her Separation Date,
in which case such employee’s severance benefit, if any, shall be governed by
the terms of such individually negotiated employment or separation contract or
agreement.

  (3)      The employee’s employment is terminated as a result of his or her
death or disability.

  (4)      The employee has not signed the Company’s standard form of
confidential information and inventions assignment agreement (“Proprietary
Agreement”) covering the employee’s period of employment with the Company (and
with any predecessor) and/or does not confirm in writing that he or she is and
shall remain subject to the terms of that agreement.

  (5)      The Company determines, in its sole discretion, that the employee’s
receipt of severance benefits would not under the circumstances further the
purposes of the Plan or would otherwise be inappropriate and not in the best
interests of the Company.

 

3. AMOUNT OF BENEFIT.

(a)      Severance Benefits. Subject to the conditions set forth in Section 2,
Eligible Employees will be eligible to receive severance benefits under the Plan
in the amount provided in Appendix A.

(b)      Additional Benefits. Notwithstanding the foregoing, the Company may, in
its sole discretion, (i) authorize benefits in addition to those benefits set
forth in Section 3(a) to Eligible Employees; (ii) waive or modify, in respect to
one or more employees or classes of employees, the eligibility requirements for
receipt of benefits under this Plan and/or (iii) modify the method of
calculating the amount of benefits to be received under the Plan. The provision
of any such benefits to an Eligible Employee shall in no way obligate the
Company to provide such benefits to any other Eligible Employee or to any other
employee, even if similarly situated. An

 

2.



--------------------------------------------------------------------------------

employee for whom any eligibility requirement has been waived or modified, or
who is offered benefits under this Plan that are different than, or in addition
to, those set forth in Section 3(a) will receive specific written notice that
the Plan Administrator is exercising discretion in that regard. Receipt of
benefits under this Plan pursuant to such exceptions may be subject to a
covenant of confidentiality and non-disclosure.

(c)      Certain Reductions. The Company shall reduce an Eligible Employee’s
severance benefits under this Plan by any other severance benefits, pay in lieu
of notice, or other similar benefits payable to the Eligible Employee by the
Company that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act, the California Plant Closing Act, or any other similar state law
(collectively, “WARN”), (ii) a written employment or severance agreement with
the Company, or (iii) any Company policy or practice providing for severance,
termination pay, or otherwise allowing the Eligible Employee to remain on the
payroll for a limited period of time after being given notice of the termination
of the Eligible Employee’s employment, and the Plan Administrator shall so
construe and implement the terms of the Plan. In the Company’s sole discretion,
such reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory obligation.

(d)      Code Section 409A. If the Company (or, if applicable, the successor
entity thereto) determines that the payments and benefits provided under the
Plan (the “Plan Payments”) constitute “deferred compensation” under Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) (Section 409A,
together, with any state law of similar effect, “Section 409A”) and an Eligible
Employee is, at the time of “separation from service” (as defined under
Section 409A), a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Plan
Payments shall be delayed as follows: on the earlier to occur of (i) the date
that is six months and one day after the individual’s separation from service
and (ii) the date of the Eligible Employee’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) shall (A) pay to the Eligible Employee a lump sum amount equal to
the sum of the Plan Payments that the Eligible Employee would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Plan Payments had not been delayed pursuant to this Section 3(d)
and (B) commence paying the balance of the Plan Payments in accordance with
Appendix A. For the avoidance of doubt, it is intended that (1) each installment
of the Plan Payments provided on Appendix A is a separate “payment” for purposes
of Section 409A, (2) all Plan Payments provided on Appendix A satisfy, to the
greatest extent possible, the exemptions from the application of Section 409A
provided under of Treasury Regulation 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9)(iii), and (3) the Plan Payments consisting of COBRA premiums also
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation 1.409A-1(b)(9)(v).

 

3.



--------------------------------------------------------------------------------

4. TRANSITION MATTERS.

(a)      Return of Company Property. An Eligible Employee will not be entitled
to any severance under the Plan unless and until the Eligible Employee returns
all Company Property. For this purpose, “Company Property” means all paper and
electronic Company documents (and all copies thereof) created and/or received by
the Eligible Employee during his or her period of employment with the Company
and other Company property which the Eligible Employee had in his or her
possession or control at any time, including, but not limited to, Company files,
notes, lab notebooks, drawings, records, plans, forecasts, reports, studies,
analyses, proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, computer equipment, software programs, facsimile
machines, mobile telephones, servers), credit and calling cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). As a condition to receiving benefits
under the Plan, Eligible Employees must not make or retain copies, reproductions
or summaries of any such Company property. However, an Eligible Employee is not
required to return his or her personal copies of documents evidencing the
Eligible Employee’s hire, termination, compensation, benefits and stock options
and any other documentation received as a shareholder of the Company.

(b)      Prepayment of Advanced Amounts. An Eligible Employee will not be
entitled to any severance benefit under the Plan if the Eligible Employee
previously received an advance(s) for business travel and entertainment expenses
unless and until the Eligible Employee (i) properly completes and submits an
expense reimbursement form(s) and supporting receipts to his or her manager no
later than the Eligible Employee’s Separation Date and (ii) repays (via check
payable to “ARCA Biopharma, Inc.”) any amounts advanced but not used and
approved for reimbursement.

(c)      Transition of Work. An Eligible Employee will not be entitled to any
severance benefit under the Plan unless and until the Eligible Employee (i) has
satisfactorily transitioned his or her work and information concerning his or
her work to the Company to the extent requested by the Company (including but
not limited to completion of exit checklists and properly signed and witnessed
lab notebooks) and (ii) has provided the Company with all logins, passwords,
passcodes and similar information created by the Eligible Employee for
documents, email and electronic files that the Eligible Employee created or used
on Company systems.

 

5. TIME OF PAYMENT AND FORM OF BENEFIT.

All severance benefits under the Plan shall be paid as provided in Appendix A
following the Eligible Employee’s satisfaction of all of the requirements set
forth in this Plan. All payments under the Plan will be subject to applicable
withholding for federal, state and local taxes. If an Eligible Employee is
indebted to the Company at his or her Separation Date, the Company reserves the
right to offset any severance payments under the Plan by the amount of such
indebtedness. Additionally, if an Eligible Employee is subject to withholding
for taxes related to any non-Plan benefits, including but not limited to any
imputed income related to

 

4.



--------------------------------------------------------------------------------

perquisites, the Company may offset any severance payments under the Plan by the
amount of such withholding taxes. However, payments under the Plan will not be
subject to any other deductions such as, but not limited to, 401(k) plan
contributions and/or loan repayments or other employee benefit and benefit plan
contributions.

 

6. REEMPLOYMENT.

In the event of an Eligible Employee’s reemployment by the Company or any other
affiliate of the Company during the period of time in respect of which severance
benefits pursuant to the Plan have been paid, the Company, in its sole and
absolute discretion, may require such Eligible Employee to repay to the Company
all or a portion of such severance benefits as a condition of reemployment.

 

7. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a)      Exclusive Discretion. The Plan Administrator is the Company. As Plan
Administrator, the Company is the named fiduciary charged with the
responsibility for administering the Plan. The Plan Administrator shall have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The Plan Administrator may delegate any or all of
its administrative duties to an officer of the Company and any such delegation
shall convey with it the full discretionary authority of the Plan Administrator
to carry out the delegated duties. The Company or the Plan Administrator shall
indemnify and hold harmless any person to whom it delegated its
responsibilities; provided, however, such person does not act with gross
negligence or willful misconduct. The rules, interpretations, computations and
other actions of the Plan Administrator or its delegate shall be binding and
conclusive on all persons.

(b)      Amendment or Termination. The Company reserves the right to amend or
terminate this Plan (including Appendix A) or the benefits provided hereunder at
any time; provided, however, that no such amendment or termination shall
materially adversely affect the right to any unpaid benefit of any Eligible
Employee who has received notice of his or her Qualifying Termination prior to
the amendment or termination of the Plan. Any action amending or terminating the
Plan shall be in writing and executed by a duly authorized executive officer of
the Company.

 

8. NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

 

9. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of Colorado (without regard
to principles of conflict of laws).

 

5.



--------------------------------------------------------------------------------

10. CLAIMS, INQUIRIES AND APPEALS.

(a)      Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

ARCA Biopharma, Inc.

Attn: Chief Financial Officer

8001 Arista Pl # 200

Broomfield, CO 80021

(b)      Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

  (1)      the specific reason or reasons for the denial;

  (2)      references to the specific Plan provisions upon which the denial is
based;

  (3)      a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

  (4)      an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d) below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

6.



--------------------------------------------------------------------------------

(c)      Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

ARCA Biopharma, Inc.

Attn: Chief Financial Officer

8001 Arista Pl # 200

Broomfield, CO 80021

(720) 940-2200

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d)      Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

  (1)      the specific reason or reasons for the denial;

  (2)      references to the specific Plan provisions upon which the denial is
based;

  (3)      a statement that the applicant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant to his or her claim; and

  (4)      a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

(e)      Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

7.



--------------------------------------------------------------------------------

(f)      Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to
Section 502(a) of ERISA.

 

11. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan shall be unfunded, and all benefits under the Plan shall be paid only
from the general assets of the Company. An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors. Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.

 

12. OTHER PLAN INFORMATION.

(a)      Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 36-3855489. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 515.

(b)      Ending Date for Plan’s Fiscal Year and Type of Plan. The date of the
end of the fiscal year for the purpose of maintaining the Plan’s records is
December 31. The Plan is a welfare benefit plan.

(c)      Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:

ARCA Biopharma, Inc.

Attn: Chief Financial Officer

8001 Arista Pl # 200

Broomfield, CO 80021

(d)      Plan Sponsor and Administrator. The Plan Sponsor and the “Plan
Administrator” of the Plan is:

ARCA Biopharma, Inc.

Attn: Chief Financial Officer

8001 Arista Pl # 200

Broomfield, CO 80021

 

8.



--------------------------------------------------------------------------------

The Plan Sponsor’s and Plan Administrator’s telephone number is (720) 940-2200
and facsimile number is (720) 940-2454.

 

13. STATEMENT OF ERISA RIGHTS.

Participants in this Plan are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

(a)      Receive Information About Your Plan and Benefits

  (1)      Examine, without charge, at the Plan Administrator’s office and at
other specified locations, such as worksites, all documents governing the Plan
and a copy of the latest annual report (Form 5500 Series), if applicable, filed
by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

  (2)      Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and

  (3)      Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each
participant with a copy of this summary annual report.

(b)      Prudent Actions by Plan Fiduciaries. In addition to creating rights for
Plan participants, ERISA imposes duties upon the people who are responsible for
the operation of the employee benefit plan. The people who operate the Plan,
called “fiduciaries” of the Plan, have a duty to do so prudently and in the
interest of you and other Plan participants and beneficiaries. No one, including
your employer, your union or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a Plan benefit
or exercising your rights under ERISA.

(c)      Enforce Your Rights. If your claim for a Plan benefit is denied or
ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules as set forth in detail in
Section 10 herein.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court and you are not required to follow the
claims procedure set forth in Section 10 herein. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.

 

9.



--------------------------------------------------------------------------------

If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d)      Assistance with Your Questions. If you have any questions about the
Plan, you should contact the Plan Administrator. If you have any questions about
this statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

 

14. GENERAL PROVISIONS.

(a)      Notices. Any notice, demand or request required or permitted to be
given by either the Company or an Eligible Employee pursuant to the terms of
this Plan shall be in writing and shall be deemed given when delivered
personally or deposited in the U.S. mail, with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in
Section 12(d) and, in the case of an Eligible Employee, at the address as set
forth in the Company’s employment file maintained for the Eligible Employee as
previously furnished by the Eligible Employee or such other address as a party
may request by notifying the other in writing.

(b)      Transfer and Assignment. The rights and obligations of an Eligible
Employee under this Plan may not be transferred or assigned without the prior
written consent of the Company. This Plan shall be binding upon any person who
is a successor by merger, acquisition, consolidation or otherwise to the
business formerly carried on by the Company without regard to whether or not
such person or entity actively assumes the obligations hereunder.

(c)      Waiver. Any party’s failure to enforce any provision or provisions of
this Plan shall not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
shall not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

 

10.



--------------------------------------------------------------------------------

(d)      Severability. Should any provision of this Plan be declared or
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

(e)      Section Headings. Section headings in this Plan are included for
convenience of reference only and shall not be considered part of this Plan for
any other purpose.

 

15. CIRCULAR 230 DISCLAIMER.

THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (21 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT INTENDED
OR WRITTEN TO BE USED, AND IT CANNOT BE USED, BY YOU FOR THE PURPOSE OF AVOIDING
ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS WRITTEN TO
SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN THE COMPANY’S SEVERANCE
BENEFIT PLAN. YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM
AN INDEPENDENT TAX ADVISOR.

 

16. EXECUTION.

To record the adoption of the Plan as set forth herein, effective as of May 19,
2009, ARCA Biopharma, Inc. has caused its duly authorized officer to execute the
same this 19th day of May, 2009.

 

ARCA BIOPHARMA, INC. By:  

 

 

11.



--------------------------------------------------------------------------------

APPENDIX A

ARCA BIOPHARMA, INC.

2009 REDUCTION IN FORCE SEVERANCE BENEFIT PLAN

Adopted May 19 2009

Severance benefits provided to Eligible Employees under the ARCA Biopharma, Inc.
2009 Reduction in Force Severance Benefit Plan (the “Plan”) are as follows:

 

1. Severance Benefits. Subject to the exceptions set forth in Section 2 of the
Plan, each Eligible Employee who meets all the requirements set forth in the
Plan, including, without limitation, executing a general waiver and release
within the applicable time period set forth therein and provided that such
release becomes effective in accordance with its terms (but in no event later
than 60 days following the Separation Date), shall receive severance benefits as
set forth in Section 1 of this Appendix A. The Company, in its sole discretion,
may modify the form of the required general waiver and release to comply with
applicable law, and may incorporate such waiver and release into a termination
agreement or other agreement with the Eligible Employee.

 

  (a) Cash Severance Benefit. The Company shall pay in a lump sum, as the “Cash
Severance Benefit”, an amount equal to three (3) weeks of the Eligible
Employee’s Base Salary. The Cash Severance Benefit will be paid out in a lump
sum as soon as administratively feasible following the effective date of the
release of claims, including the expiration of any applicable revocation period,
but in no event later than 65 days following the Separation Date.

 

  (b) Accelerated Vesting Benefit. The Company will accelerate the vesting of
each of the Eligible Employee’s outstanding unvested stock options so that each
such option is vested and exercisable as to that number of shares that would
have vested under such option in the ordinary course following the Separation
Date had the Eligible Employee’s employment with the Company continued until
May 31, 2010, with such vesting effective as of the Separation Date.

 

2. Definitions. The following definitions shall apply for purposes of this
Appendix A:

 

  (a) “Base Salary” shall mean the Eligible Employee’s base salary or regular
wage rate in effect immediately prior to the Eligible Employee’s receipt of
notice of his or her Qualifying Termination. Base Salary does not include
variable forms of compensation such as but not limited to overtime, lead
premiums, shift differentials, bonuses, incentive compensation, commissions,
expenses or expense allowances.

 

3.

Additional Benefit – Extended Exercise Period. In addition to the severance
benefits described in Section 1 above, and regardless of whether the Eligible
Employee executes a general waiver and release as required by the Plan, the
Company is offering to amend the Eligible Employee’s outstanding vested stock
options to extend the post-termination exercise period of such options until the
earlier of (i) the original end of the term of each such option

 

1.



--------------------------------------------------------------------------------

 

(generally 10 years from the date of grant, but such date may be earlier as
provided in the applicable stock plan, such as in the event of a change of
control of the Company) or (ii) May 31, 2010. If the Eligible Employee wishes to
accept this offer, the Eligible Employee must execute and return the acceptance
form attached as Appendix B to the Plan to the Company not later than June 17,
2009. If the Eligible Employee has not returned the acceptance form June 17,
2009, the Eligible Employee will be deemed to have rejected the offer to amend
his or her outstanding options. However, such a rejection will not affect the
Eligible Employee’s rights, if any, to accept the severance benefits offered in
Section 1 above after such date.

Capitalized terms used in this Appendix A but not otherwise defined herein shall
have the meanings ascribed to them in the Plan.

The foregoing severance benefits are subject to all of the terms and conditions
of the Plan, including reduction against any other severance owed to the
Eligible Employee.

 

2.



--------------------------------------------------------------------------------

APPENDIX B

ARCA BIOPHARMA, INC.

2009 REDUCTION IN FORCE SEVERANCE BENEFIT PLAN

Adopted May 19, 2009

Acceptance of Option Amendment

By signing below, I hereby accept the offer of ARCA Biopharma, Inc. (the
“Company”) as set forth in Appendix A to the ARCA Biopharma, Inc. 2009 Reduction
in Force Severance Benefit Plan (the “Plan”) to amend my outstanding vested
stock options (the “Options”) to extend the post-termination exercise period of
such Options until the earlier of (i) the original end of the term of each such
Option or (ii) May 31, 2010. I understand that any Option so amended may cease
to qualify as an “incentive stock option” to the extent such Option previously
would have qualified as an “incentive stock option”. I have been encouraged by
the Company to consult with my tax advisor for guidance on the tax implications
of this Acceptance of Option Amendment. Except as described in this Acceptance
of Option Amendment, I understand that my right to exercise any Option, and all
other rights and obligations with respect to my Options(s), will be as set forth
in my stock option agreement(s), grant notice(s), the applicable stock plan
documents, and the Company’s policy on trading in Company securities. I have
reviewed such documents and am aware of their terms, including without
limitation the original end of the term of each Option. I understand that the
Company will not send me notice in the future regarding the timing of the
expiration of my stock options unless and until I request such information in
writing from the Company’s stock plan administrator.

Capitalized terms used in this Acceptance of Option Amendment but not otherwise
defined herein shall have the meanings ascribed to them in the Plan.

I understand that if I do not sign and return this Acceptance of Option
Amendment on or before June 17, 2009, my outstanding vested stock options will
not be amended as permitted by the Plan.

 

EMPLOYEE  

 

Printed Name:  

 

Date:  

 

 

1.